Matter of Moszczynski (2021 NY Slip Op 04714)





Matter of Moszczynski


2021 NY Slip Op 04714


Decided on August 18, 2021


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 18, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
ANGELA G. IANNACCI, JJ.


2021-02121

[*1]In the Matter of Antoni Moszczynski, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Antoni Moszczynski, respondent. (Attorney Registration No. 2196301)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 29, 1988.

Diana Maxfield Kearse, Brooklyn, NY (Sasha N. Holguin of counsel), for petitioner.
Sullivan & Brill, LLP, New York, NY (Steven G. Brill of counsel), for respondent.


PER CURIAM.


OPINION & ORDER
On March 23, 2021, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts served the respondent with a notice of petition and a verified petition, both dated March 22, 2021, and duly filed those papers with this Court together with an affidavit of service. The petition contains two charges, the first alleging that the respondent failed to cooperate with the Grievance Committee's investigation of a complaint of professional misconduct, and the second that the respondent misappropriated funds entrusted to him as a fiduciary, in violation of rules 8.4(h) and 1.15(a) and of the Rules of Professional Conduct (22 NYCRR 1200.0), respectively. The notice of petition directed the respondent to serve and file his answer to the verified petition within 20 days after service upon him of the notice of petition and the verified petition. To date, the respondent has neither served nor filed an answer to the verified petition, as directed.
The Grievance Committee now moves to deem the charges against the respondent established based upon his default and to impose such discipline upon him as this Court deems appropriate. Although the motion papers were served upon the respondent on April 20, 2021, he has neither opposed the motion nor interposed any other response thereto.
By separate motion, the Grievance Committee moves, inter alia, to immediately suspend the respondent from the practice of law pursuant to 22 NYCRR 1240.9(a)(3) and (5), upon a finding that he is guilty of professional misconduct immediately threatening the public interest. The respondent has not filed papers in response to this motion.
Accordingly, the Grievance Committee's motion to deem the charges in the verified petition dated March 22, 2021, established is granted, the charges in the verified petition are deemed established, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law. The Grievance Committee's separate motion, inter alia, to immediately suspend the respondent from the practice of law is denied as academic.
LASALLE, P.J., MASTRO, RIVERA, DILLON and IANNACCI, JJ., concur.
ORDERED that the Grievance Committee's motion to deem the charges in the verified petition dated March 22, 2021, established is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Antoni Moszczynski, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Antoni Moszczynski, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Antoni Moszczynski, shall desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Antoni Moszczynski, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f); and it is further,
ORDERED that the Grievance Committee's motion pursuant to 22 NYCRR 1240.9(a)(3) and (5) to immediately suspend the respondent, Antoni Moszczynski, from the practice of law is denied as academic.
ENTER:
Aprilanne Agostino
Clerk of the Court